Title: From James Madison to Jacob Brown, 10 June 1825
From: Madison, James
To: Brown, Jacob


        
          Dear Sir
          Montpr June 10. 1825
        
        Captain Glassel heretofore of my neighbourhood, supposing that a trip to Scotland may aid an object in which he has an eventual interest, wishes me to drop you a line on the occasion. Of his present standing personal & official, you have or can readily obtain a sufficient knowledge; and it does not belong to me to estimate the considerations on which a grant of absence must depend. What alone I may say is that he carried with him into military life a very promising character, with the good wishes of those who best knew him; and that I believe him worthy of any indulgence or confidence with which he can be favored. Be assured always of my high respect & best wishes.
      